NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-3159
                                      _____________

                ABDUVAKHOB ABDUKAKHAROVICH ALIMBAEV,
                                                Petitioner

                                              v.

                              ATTORNEY GENERAL
                       OF THE UNITED STATES OF AMERICA,
                                                    Respondent
                                _______________

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals
                               (Agency No. A079-729-904)
                        Immigration Judge: Charles M. Honeyman
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 3, 2019

           Before: SMITH, Chief Judge, JORDAN, and MATEY, Circuit Judges.

                                   (Filed June 25, 2019)
                                    _______________

                                       OPINION
                                    _______________




       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.

       Abduvakhob Alimbaev seeks review of the decision of the Board of Immigration

Appeals (“BIA”) denying his application for lawful permanent residency. Exercising

limited review, and identifying no error of law, we will dismiss his petition.

                                              I.

       Alimbaev’s case is before us for a third time with a correspondingly long history.

See Alimbaev v. Att’y Gen., 872 F.3d 188 (3d. Cir. 2017) (“Alimbaev I”).1 Alimbaev I

outlined the facts and we incorporate that background here. Id. at 190–94. In that

decision, we concluded that the BIA had misapplied the standard of review applicable to

the Immigration Judge’s (“IJ”) credibility determinations. We explained that Alimbaev’s

credibility is important on at least two issues: first, whether he viewed terroristic videos;

and second, whether he and his family are likely to face hardship if he is forced to leave

the United States. So, we held, “[o]n remand, the BIA must reconsider those factors with

due deference to the IJ’s factfinding before weighing the various positive and negative

factors to make its ultimate discretionary decision on adjustment of status.” Id. at 201.

       On remand, the BIA affirmed the IJ’s grant of withholding of removal and

protection under the Convention against Torture (“CAT”). This time, the BIA explained

that, even crediting the IJ’s findings of fact, Alimbaev still didn’t carry his burden of

establishing that he warranted an adjustment of status. It did give “reduced weight” to


       1
         We remanded Alimbaev’s first appeal on the Government’s unopposed motion.
Alimbaev v. Attorney Gen., 872 F.3d 188, 193 (3d Cir. 2017). Because the Court did not
issue an opinion in that appeal, we refer to our opinion in Alimbaev’s later appeal as
Alimbaev I.
                                              2
any hardship from Alimbaev’s possible separation from his wife because they married

“more than 3 years after he was placed into removal proceedings,” so “the potential for

separation was known prior to the marriage.” (App. 7). And the BIA discounted the

hardship accompanying a return to Uzbekistan, because “the grant of withholding of

removal and protection under the [CAT]” means he “is not in danger of being removed to

Uzbekistan.” Id.

       In addition, while it accepted the IJ’s finding that Alimbaev “lacked actual

knowledge of the inaccuracies in his immigration applications,” the BIA still considered

“the submission of inaccurate applications to be an adverse discretionary factor.” Id. The

BIA also noted that the IJ “found that the circumstances surrounding [Alimbaev’s]

admission into the United States [were] a negative factor.” Id. Balancing these equities

against the possibility of family separation and the resulting emotional and financial

hardships, the BIA declined to adjust Alimbaev’s status. Id. at 8. Alimbaev again timely

petitioned for review.

                                            II.

       When the BIA issues its own opinion, we review that decision, not the IJ’s.

Cadapan v. Att’y Gen., 749 F.3d 157, 159 (3d Cir. 2014). We review the BIA’s legal

determinations de novo, including whether it properly applied clear error review to the

IJ’s findings of fact. Mendoza-Ordonez v. Att’y Gen., 869 F.3d 164, 169 (3d Cir. 2017).




                                             3
                                       A. Jurisdiction

       We have jurisdiction over final removal orders of the BIA subject to the

limitations established in 8 U.S.C. § 1252(a).2 Review of “constitutional claims or

questions of law” is permitted; reexamination of the evidence is not. Id. § 1252(a)(2)(D);

Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007). The Government argues that

we lack jurisdiction because Alimbaev only challenges the BIA’s decision on his status,

and we agree. As noted in Alimbaev I, “we lack jurisdiction to review the BIA’s

discretionary decision whether to grant Alimbaev’s adjustment application and the

balancing of the positive and negative factors that underlie it.” 872 F.3d at 200. Attaching

a legal label to a factual claim “will not confer us with jurisdiction.” Jarbough, 483 F.3d

at 189. Each of Alimbaev’s arguments do just that.

                                   B. Alimbaev’s Claims

       First, Alimbaev argues the BIA has tipped the scale against him by failing to

consider favorable facts cited in prior stages of this case. He notes that, this time, the BIA

failed to mention explicitly his strong ties to the United States, his payment of taxes, his

property ownership, and the hardship his removal would cause his extended family. True

enough, but the BIA’s precedents establish only that adjudicating a petition for

adjustment of status is a case-by-case process, “requir[ing] consideration of all the facts



       2
         We have jurisdiction despite the BIA’s remand of Alimbaev’s petition to the IJ
for background checks. Although remand to an administrative agency is not ordinarily a
final order permitting appellate jurisdiction, “an order is final for jurisdictional purposes
when a removability determination has been made that is no longer appealable to the
BIA.” Yusupov v. Att’y Gen., 518 F.3d 185, 195–96 (3d Cir. 2008). That is the case here.
                                              4
and circumstances involved.” Matter of Edwards, 20 I. & N. Dec. 191, 195 (B.I.A. 1990).

This requires balancing, not exhaustive recitation. See id. The BIA’s decision here

satisfies those requirements, and neither we nor Alimbaev are aware of authority

specifically requiring the BIA to list every factor relevant to its decisionmaking. So

Alimbaev’s first challenge has no basis in the law.

        Second, Alimbaev disagrees with the weight the BIA assigned to the potential

hardship to him and his family. None dispute that Alimbaev remarried after removal

proceedings started. But Alimbaev sees colorable error in the BIA’s decision to grant less

weight to the hardship suffered by his wife because she knew removal was possible when

they married. Similarly, he argues that merely being subject to a removal order creates an

untenable risk of actual removal to a country within the reach of the Uzbek government,

and thus the risk of arrest and torture. Both arguments are not challenges under the law;

they ask us to re-weigh the hardship Alimbaev and his family might suffer if he is

removed. As explained in Alimbaev I, “the BIA is entitled to assign the weight it sees fit

to adjustment factors like a petitioner’s familial status, and its subsequent balancing of

those factors is beyond the purview of our jurisdiction to consider.” 872 F.3d at 200,

n.10.

        Finally, Alimbaev objects to the BIA’s references to inaccuracies in his prior

applications for adjustment, noting that the IJ concluded that he was unaware of the

errors. We addressed this claim in Alimbaev I, where we recited the IJ’s finding that the

circumstances surrounding his applications were “disturbing and negative, but not

sufficient to cumulatively outweigh the positive equities in this case.” Id. at 200, n.10.

                                              5
While the BIA needed to defer to the factual findings of the IJ, it acted “well within its

rights” when it “assigned greater significance to the inaccurate immigration applications

when adjudicating Alimbaev’s application for adjustment of status than did the IJ.” Id. As

before, we see no colorable claim sufficient to invoke our jurisdiction.

                                             III.

       For these reasons, we will dismiss the petition for review.




                                              6